 

Exhibit 10.30 

 

PeoplesBank, A Codorus Valley Company 

SALARY CONTINUATION AGREEMENT

 

THIS AGREEMENT is made this 1st day of October, 2002, by and between
PeoplesBank, A Codorus Valley Company, a Pennsylvania state-chartered bank
located in York, Pennsylvania (the “Company”) and Matthew Clemens (the
“Executive”).

 

INTRODUCTION

 

To encourage the Executive to remain an employee of the Company, the Company is
willing to provide salary continuation benefits to the Executive. The Company
will pay the benefits from its general assets.

 

AGREEMENT

 

The Executive and the Company agree as follows:

 

Article 1 

Definitions

 

1.1      Definitions. Whenever used in this Agreement, the following words and
phrases shall have the meanings specified:

 

1.1.1       “Change of Control” means: A change in control of a nature that
would be required to be reported in response to Item (6e) of Schedule 14A of
Regulation 14A and any successor rule or regulation promulgated under the
Security Exchange Act of 1934 (the “Exchange Act”); provided that, without
limitation, such a change in control shall be deemed to have occurred if (a) any
“person” (as such term is used in Section 13(d) and 14(d) of the Exchange Act),
other than the Corporation or any “person” who on the date hereof is a director
or officer of the Corporation is or becomes the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Corporation representing twenty-five percent (25%) or more of the combined
voting power of the Corporation’s then outstanding securities, or (b) during any
period of two consecutive years during the term of this Agreement, individuals
who at the beginning of such period constitute the Board of Directors of the
Company or Corporation cease for any reason to constitute at least a majority
thereof, unless the election of each director who was not a director at the
beginning of such period has been approved in advance by directors representing
at least two-thirds of the directors then in office who were directors at the
beginning of the period, or (c) the sale or transfer of all or substantially all
of the Company or Corporation’s assets.

 



 1

 

 

Exhibit 10.30 

1.1.2        “Date of Change of Control” means any of the following:

 

(a)   the first date on which a single person and/or entity, or group of
affiliated persons and/or entities, acquire the beneficial ownership of
twenty-five percent (25%) or more of the Corporation’s voting securities; or

 

(b)   the date of the transfer of all or substantially all of the Corporation or
Corporation’s assets; or

 

(c)   the date on which a merger, consolidation or combination is consummated,
as applicable; or

 

(d)   the date on which individuals who formerly constituted a majority of the
Incumbent Board of Directors of the Corporation ceased to be a majority thereof.
For these purpose, “Incumbent Board” means the members of the Board of Directors
of the Corporation on the effective date of the Plan, provided that any person
becoming a member of the Board of Directors subsequent to such effective date,
whose election was approved by a vote of at least two-thirds of the members of
the Board of Directors comprising the Incumbent Board, or whose nomination for
election by members or stockholders was approved by the same nominating
committee serving under an Incumbent Board, shall be considered as though he
were a member of the Incumbent Board.

 

1.1.3        “Code” means the Internal Revenue Code of 1986, as amended.

 

1.1.4        “Disability” means the Executive’s suffering a sickness, accident
or injury which has been determined by the carrier of any individual or group
disability insurance policy covering the Executive, or by the Social Security
Administration, to be a disability rendering the Executive totally and
permanently disabled. The Executive must submit proof to the Company of the
carrier’s or Social Security Administration’s determination upon the request of
the Company.

 

1.1.5       “Early Termination” means the Termination of Employment before
Normal Retirement Age for reasons other than death, Disability, Termination for
Cause or following a Change of Control.

 

1.1.6        “Early Termination Date” means the month, day and year in which
Early Termination occurs.

 

1.1.7        “Normal Retirement Age” means the Executive’s 62nd birthday.

 

1.1.8        “Normal Retirement Date” means the later of the Normal Retirement
Age or Termination of Employment.

 

1.1.9        “Plan Year” means a twelve-month period commencing on October 1st
and ending on September 30th of each year. The initial Plan Year shall commence
October 1st, 2002.

 



 2

 

 

Exhibit 10.30 

1.1.10      “Termination for Cause” See Article 5.2.

 

1.1.11      “Termination of Employment” means that the Executive ceases to be
employed by the Company for any reason whatsoever other than by reason of a
leave of absence which is approved by the Company. For purposes of this
Agreement, if there is a dispute over the employment status of the Executive or
the date of the Executive’s Termination of Employment, the Company shall have
the sole and absolute right to decide the dispute.

 

Article 2 

Lifetime Benefits


 

2.1      Normal Retirement Benefit. Upon Termination of Employment on or after
the Normal Retirement Age for reasons other than death, the Company shall pay to
the Executive the benefit described in this Section 2.1 in lieu of any other
benefit under this Agreement.

 

2.1.1       Amount of Benefit. The annual benefit under this Section 2.1 is
$50,000 (Fifty Thousand Dollars and no/100). The Company’s Board of Directors,
in its sole discretion, may increase the annual benefit under this Section
2.1.1; however, any increase shall require the recalculation of Schedule A.

 

2.1.2        Payment of Benefit. The Company shall pay the annual benefit to the
Executive in 12 equal monthly installments payable on the first day of each
month commencing with the month following the Executive’s Normal Retirement Date
and continuing for 179 additional months.

 

2.1.3       Benefit Increases. Commencing on the first anniversary of the first
benefit payment, and continuing on each subsequent anniversary, the Company’s
Board of Directors, in its sole discretion, may increase the benefit.

 

2.2      Early Termination Benefit. Upon Early Termination, the Company shall
pay to the Executive the benefit described in this Section 2.2 in lieu of any
other benefit under this Agreement.

 

2.2.1        Amount of Benefit. The benefit under this Section 2.2 is the Early
Termination Annual Benefit set forth in Schedule A for the Plan Year ending
immediately prior to the Early Termination Date. However, any increase in the
annual benefit under Section 2.1.1 shall require the recalculation of the Early
Termination benefit on Schedule A. The Early Termination Annual Benefit amount
is determined by calculating a fixed annuity which is payable in 180 equal
monthly installments, crediting interest on the unpaid balance of the Accrual
Balance at an annual rate of 7.50%, compounded monthly.

 



 3

 

 

Exhibit 10.30 

2.2.2        Payment of Benefit. The Company shall pay the annual benefit to the
Executive in 12 equal monthly installments payable on the first day of each
month commencing with the month following the Normal Retirement Age and
continuing for 179 additional months.

 

2.2.3        Benefit Increases. Benefit payments may be increased as provided in
Section 2.1.3.

 

2.3      Disability Benefit. If the Executive terminates employment due to
Disability prior to Normal Retirement Age, the Company shall pay to the
Executive the benefit described in this Section 2.3 in lieu of any other benefit
under this Agreement, provided however, in the event the Company determines (1)
the Executive could have been Terminated for Cause as provided in 5.2 for
conduct or omissions occurring during the term of employment or (2) the
Executive has violated the restrictive covenant set forth in Section 5.3, the
Company shall have no obligation to make future payments as of the date of the
Company’s determination.

 

2.3.1        Amount of Benefit. The benefit under this Section 2.3 is the
Disability Annual Benefit amount set forth in Schedule A for the Plan Year
ending immediately prior to the date in which the Termination of Employment
occurs. However, any increase in the annual benefit under Section 2.1.1 would
require the recalculation of the Disability benefit on Schedule A. The
Disability Annual Benefit amount is determined by calculating a fixed annuity
which is payable in 180 equal monthly installments, crediting interest on the
unpaid balance of the Accrual Balance at an annual rate of 7.50%, compounded
monthly.

 

2.3.2       Payment of Benefit. The Company shall pay the annual benefit amount
to the Executive in 12 equal monthly installments payable on the first day of
each month commencing with the month following the Termination of Employment and
continuing for 179 additional months.

 

2.3.3        Benefit Increases. Benefit payments may be increased as provided in
Section 2.1.3.

 

2.4      Change of Control Benefit. Following the Date of a Change of Control,
the Executive shall be entitled to the benefit described in this Section 2.4 in
lieu of any other benefit under this Agreement.

 

2.4.1       Amount of Benefit. The annual benefit under this Section 2.4 is the
Normal Retirement Benefit amount described in Section 2.1.1.

 

2.4.2       Payment of Benefit. The Company shall pay the annual benefit amount
to the Executive in 12 equal monthly installments payable on the first day of
each month commencing with the month following the Executive’s Normal Retirement
Date and continuing for 179 additional months.

 

2.4.3        Benefit Increases. Benefit payments may be increased as provided in
Section 2.1.3.

 



 4

 

 

Exhibit 10.30

 

2.4.4       Rabbi Trust. Within 90 days of a Change of Control, a rabbi trust
shall be established and shall at all times be funded with assets at least equal
to the present value of the unpaid balance of the Normal Retirement Benefit. A
discount rate no greater than the ten year Treasury note shall be used in
calculating present value.

 

Article 3 

Death Benefits

 

3.1       Death During Active Service. If the Executive dies while in the active
service of the Company, the Company shall pay to the Executive’s beneficiary the
benefit described in this Section 3.1. This benefit shall be paid in lieu of the
Lifetime Benefits of Article 2.

 

3.1.1       Amount of Benefit. The annual benefit under this Section 3.1 is the
Normal Retirement Benefit amount described in Section 2.1.1.

 

3.1.2       Payment of Benefit. The Company shall pay the annual benefit to the
Executive’s beneficiary in 12 equal monthly installments payable on the first
day of each month commencing with the month following the Executive’s death and
continuing for 179 additional months.

 

3.2       Death During Benefit Period. If the Executive dies after the benefit
payments have commenced under this Agreement but before receiving all such
payments, the Company shall pay the remaining benefits to the Executive’s
beneficiary at the same time and in the same amounts they would have been paid
to the Executive had the Executive survived.

 

3.3       Death After Termination of Employment But Before Benefit Payment
Commence. If the Executive is entitled to benefit payments under this Agreement,
but dies prior to the commencement of said benefit payments, the Company shall
pay the benefit payments to the Executive’s beneficiary that the Executive was
entitled to prior to death except that the benefit payments shall commence on
the first day of the month following the date of the Executive’s death.

 

Article 4 

Beneficiaries

 

4.1       Beneficiary Designations. The Executive shall designate a beneficiary
by filing a written designation with the Company. The Executive may revoke or
modify the designation at any time by filing a new designation. However,
designations will only be effective if signed by the Executive and accepted by
the Company during the Executive’s lifetime. The Executive’s beneficiary
designation shall be deemed automatically revoked if the beneficiary predeceases
the Executive, or if the Executive names a spouse as beneficiary and the
marriage is subsequently dissolved. If the Executive dies without a valid
beneficiary designation, all payments shall be made to the Executive’s estate.

 



 5

 

 

Exhibit 10.30 

4.2       Facility of Payment. If a benefit is payable to a minor, to a person
declared incapacitated, or to a person incapable of handling the disposition of
his or her property, the Company may pay such benefit to the guardian, legal
representative or person having the care or custody of such minor, incapacitated
person or incapable person. The Company may require proof of incapacity,
minority or guardianship as it may deem appropriate prior to distribution of the
benefit. Such distribution shall completely discharge the Company from all
liability with respect to such benefit.

 

Article 5 

General Limitations

 

5.1       Excess Parachute Payment. Notwithstanding any provision of this
Agreement to the contrary, the Company shall not pay any benefit under this
Agreement to the extent the benefit would be a prohibited golden parachuted
payment pursuant to12 C.F.R. §359.2 and for which the appropriated federal
banking agency has not given written consent to pay pursuant to 12 C.F.R.
§359.4.

 

5.2      Termination for Cause. Notwithstanding any provision of this Agreement
to the contrary, the Company shall not pay any benefit under this Agreement if
the Company terminates the Executive’s employment for:

 

(a)  Gross negligence or gross neglect of duties;

 

(b)  Commission of a felony or of a gross misdemeanor involving moral turpitude;
or

 

(c)  Fraud, disloyalty, dishonesty or willful violation of any significant law
or significant Company policy committed in connection with the Executive’s
employment and resulting in a material adverse effect on the Company.

 

5.2.1       Removal. Notwithstanding any provision of this Agreement to the
contrary, the Company shall not pay any benefit under this Agreement if the
Executive is subject to a final removal or prohibition order issued by an
appropriate federal banking agency pursuant to Section 8(e) of the Federal
Deposit Insurance Act or by the Pennsylvania Department of Banking pursuant to
state law.

 

5.3       Competition after Termination of Employment. No benefits shall be
payable if the Executive, without the prior written consent of the Company,
violates the following described restrictive covenants.

 



 6

 

 

Exhibit 10.30

 

5.3.1       Non-compete Provision. The Executive shall not, for a period of
three (3) years after termination either directly or indirectly, either as an
individual or as a proprietor, stockholder, partner, officer, director,
employee, agent, consultant or independent contractor of any individual,
partnership, corporation or other entity (excluding an ownership interest of one
percent (1%) or less in the stock of a publicly traded company):

 

(i)become employed by, participate in, or be connected in any manner with the
ownership, management, operation or control of any bank, savings and loan or
other similar financial institution if the Executive’s responsibilities will
include providing banking or other financial services in York County or within
the fifty (50) miles of any office maintained by the Company as of the date of
the termination of the Executive’s employment or if the Executive regularly
conducts business in or from an office or branch in York County or any other
county or city in which the Company has an office or branch as of the date of
the termination of the Executive’s employment; or

 

(ii)participate in any way in hiring or otherwise engaging, or assisting any
other person or entity in hiring or otherwise engaging, on a temporary,
part-time or permanent basis, any individual who was employed by the Company
during the three (3) year period immediately prior to the termination of the
Executive’s employment; or

 

(iii)assist, advise, or serve in any capacity, representative or otherwise, any
third party in any action against the Company or transaction involving the
Company; or

 

(iv)sell, offer to sell, provide banking or other financial services, assist any
other person in selling or providing banking or other financial services, or
solicit or otherwise compete for, either directly or indirectly, any orders,
contract, or accounts for services of a kind or nature like or substantially
similar to the services performed or products sold by the Company (the preceding
hereinafter referred to as “Services”), to or from any person or entity from
whom the Executive or the Company provided banking or other financial services,
sold, offered to sell or solicited orders, contracts or accounts for Services
during the three (3) year period immediately prior to the termination of the
Executive’s employment; or

 

(v)divulge, disclose, or communicate to others in any manner whatsoever, any
confidential information of the Company, including, but not limited to, the
names and addresses of customers of the Company, as they may have existed from
time to time or of any of the Company’s prospective customers, work performed or
services rendered for any customer, any method and/or procedures relating to
projects or other work developed for the Company, earnings or other information
concerning the Company. The restrictions contained in this subparagraph (v)
apply to all information regarding the Company, regardless of the source who
provided or compiled such information. Notwithstanding anything to the contrary,
the terms of this subparagraph (v) shall not be limited to the three (3) year
restriction set forth above and all information referred to herein shall not be
disclosed unless and until it becomes known to the general public from sources
other than the Executive.

 



 7

 

 

Exhibit 10.30

(vi)The restriction set forth in this Agreement shall not prohibit the Executive
from engaging in the private practice of law after a Termination of Employment.

 

5.3.2       Judicial Remedies. In the event of a breach or threatened breach by
the Executive of any provision of these restrictions, the Executive recognizes
the substantial and immediate harm that a breach or threatened breach will
impose upon the Company, and further recognizes that in such event monetary
damages may be inadequate to fully protect the Company. Accordingly, in the
event of a breach or threatened breach of this Agreement, the Executive consents
to the Company’s entitlement to such ex parte, preliminary, interlocutory,
temporary or permanent injunctive, or any other equitable relief, protecting and
fully enforcing the Company’s rights hereunder and preventing the Executive from
further breaching any of his obligations set forth herein. The Executive
expressly waives any requirement, based on any statute, rule of procedure, or
other source, that the Company post a bond as a condition of obtaining any of
the above-described remedies. Nothing herein shall be construed as prohibiting
the Company from pursuing any other remedies available to the Company at law or
in equity for such breach or threatened breach, including the recovery of
damages from the Executive. The Executive expressly acknowledges and agrees
that: (i) the restrictions set forth in Section 5.3.1 are reasonable, in terms
of scope, duration, geographic area, and otherwise, (ii) the protections
afforded the Company in Section 5.3.1 are necessary to protect its legitimate
business interest, (iii) the restrictions set forth in Section 5.3.1 will not be
materially adverse to the Executive’s employment with the Company, and (iv) his
agreement to observe such restrictions forms a material part of the
consideration for this Agreement.

 

5.3.3      Overbreadth of Restrictive Covenant. It is the intention of the
parties that if any restrictive covenant in this Agreement is determined by a
court of competent jurisdiction to be overly broad, then the court should
enforce such restrictive covenant to the maximum extent permitted under the law
as to area, breadth and duration.

 

 8

 

 

Exhibit 10.30 

Article 6 

Claims and Review Procedures

 

6.1       Claims Procedure. An Executive or beneficiary (“claimant”) who has not
received benefits under the Agreement that he or she believes should be paid
shall make a claim for such benefits as follows:

 

6.1.1       Initiation – Written Claim. The claimant initiates a claim by
submitting to the Company a written claim for the benefits.

 

6.1.2       Timing of Company Response. The Company shall respond to such
claimant within 90 days after receiving the claim. If the Company determines
that special circumstances require additional time for processing the claim, the
Company can extend the response period by an additional 90 days by notifying the
claimant in writing, prior to the end of the initial 90-day period, that an
additional period is required. The notice of extension must set forth the
special circumstances and the date by which the Company expect to render their
decision.

 

6.1.3       Notice of Decision. If the Company denies part or all of the claim,
the Company shall notify the claimant in writing of such denial. The Company
shall write the notification in a manner calculated to be understood by the
claimant. The notification shall set forth:

 

6.1.3.1       The specific reasons for the denial,

 

6.1.3.2       A reference to the specific provisions of the Agreement on which
the denial is based,

 

6.1.3.3       A description of any additional information or material necessary
for the claimant to perfect the claim and an explanation of why it is needed,

 

6.1.3.4       An explanation of the Agreement’s review procedures and the time
limits applicable to such procedures, and

 

6.1.3.5       A statement of the claimant’s right to bring a civil action under
ERISA Section 502(a) following an adverse benefit determination on review.

 

Article 7 

Amendments and Termination

 

This Agreement may be amended or terminated only by a written agreement signed
by the Company and the Executive.

 

 9

 

 

Exhibit 10.30

Article 8 

Miscellaneous

 

8.1       Binding Effect. This Agreement shall bind the Executive and the
Company, and their beneficiaries, survivors, executors, successors,
administrators and transferees.

 

8.2       No Guarantee of Employment. This Agreement is not an employment policy
or contract. It does not give the Executive the right to remain an employee of
the Company, nor does it interfere with the Company’s right to discharge the
Executive. It also does not require the Executive to remain an employee nor
interfere with the Executive’s right to terminate employment at any time.

 

8.3       Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.

 

8.4      Reorganization. The Company shall not merge or consolidate into or with
another company, or reorganize, or sell substantially all of its assets to
another company, firm, or person unless such succeeding or continuing company,
firm, or person agrees to assume and discharge the obligations of the Company
under this Agreement. Upon the occurrence of such event, the term “Company” as
used in this Agreement shall be deemed to refer to the successor or survivor
company.

 

8.5       Tax Withholding. The Company shall withhold any taxes that are
required to be withheld from the benefits provided under this Agreement.

 

8.6       Applicable Law. The Agreement and all rights hereunder shall be
governed by the laws of the Commonwealth of Pennsylvania, except to the extent
preempted by the laws of the United States of America.

 

8.7      Unfunded Arrangement. The Executive and beneficiary are general
unsecured creditors of the Company for the payment of benefits under this
Agreement. The benefits represent the mere promise by the Company to pay such
benefits. The rights to benefits are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors. Any insurance on the Executive’s life is a general
asset of the Company to which the Executive and beneficiary have no preferred or
secured claim.

 

8.8       Recovery of Estate Taxes. If the Executive’s gross estate for federal
estate tax purposes includes any amount determined by reference to and on
account of this Agreement, and if the beneficiary is other than the Executive’s
estate, then the Executive’s estate shall be entitled to recover from the
beneficiary receiving such benefit under the terms of the Agreement, an amount
by which the total estate tax due by the Executive’s estate, exceeds the total
estate tax which would have been payable if the value of such benefit had not
been included in the Executive’s gross estate. If there is more than one person
receiving such benefit, the right of recovery shall be against each such person.
In the event the beneficiary has a liability hereunder, the beneficiary may
petition the Company for a lump sum payment in an amount not to exceed the
beneficiary’s liability hereunder.

 



 10

 

 

Exhibit 10.30

 

8.9       Entire Agreement. This Agreement constitutes the entire agreement
between the Company and the Executive as to the subject matter hereof. No rights
are granted to the Executive by virtue of this Agreement other than those
specifically set forth herein.

 

8.10     Administration. The Company shall have powers which are necessary to
administer this Agreement, including but not limited to:

 

(a)Interpreting the provisions of the Agreement;

 

(b)Establishing and revising the method of accounting for the Agreement;

 

(c)Maintaining a record of benefit payments; and

 

(d)Establishing rules and prescribing any forms necessary or desirable to
administer the Agreement.

 

8.11     Named Fiduciary. For purpose of the Employee Retirement Income Security
Act of 1974, if applicable, the Company shall be the named fiduciary and plan
administrator under this Agreement. The named fiduciary may delegate to others
certain aspects of the management and operation responsibilities of the plan
including the employment of advisors and the delegation of ministerial duties to
qualified individuals.

 

IN WITNESS WHEREOF, the Executive and a duly authorized Company officer have
signed this Agreement.





          EXECUTIVE:   COMPANY:               PeoplesBank, A Codorus Valley
Company               By   Matthew Clemens      



    Title    



 

 11

 

 

Exhibit 10.30

By execution hereof, Codorus Valley Bancorp, Inc. consents to and agrees to be
bound by the terms and condition of this Agreement.





          ATTEST:   CORPORATION:       Codorus Valley Bancorp, Inc.            
  By    

 

    Title    



 

 12

 

 

Exhibit 10.30 

BENEFICIARY DESIGNATION

 

PeoplesBank, A Codorus Valley Company 

SALARY CONTINUATION AGREEMENT

 

Matthew Clemens

 

I designate the following as beneficiary of any death benefits under this Salary
Continuation Agreement:

 



Primary:  

 

   

 

Contingent:  

 

   

  

Note:  To name a trust as beneficiary, please provide the name of the trustee(s)
and the exact name and date of the trust agreement.

 

I understand that I may change these beneficiary designations by filing a new
written designation with the Company. I further understand that the designations
will be automatically revoked if the beneficiary predeceases me, or, if I have
named my spouse as beneficiary and our marriage is subsequently dissolved.

 



Signature    

 

Date           Accepted by the Company this ______ day of _________________,
2002.

 

By    

 

Title    

 

 13

 

 

Exhibit 10.30 

SCHEDULE A 

PeoplesBank, A Codorus Valley Company 

SALARY CONTINUATION AGREEMENT

 

Matthew Clemens

 

          Early   Change of           Termination Disability Control        
Vested Annual Annual Annual Plan   Accrual Vesting Accrual Benefit Benefit
Benefit Year Age Balance Schedule Balance (1) (2) (1) 1 39 $7,434 100.00% $7,434
$4,337 $822 $50,000 2 40 $15,444 100.00% $15,444 $8,362 $1,707 $50,000 3 41
$24,077 100.00% $24,077 $12,098 $2,662 $50,000 4 42 $33,380 100.00% $33,380
$15,564 $3,690 $50,000 5 43 $43,405 100.00% $43,405 $18,780 $4,798 $50,000 6 44
$54,208 100.00% $54,208 $21,764 $5,993 $50,000 7 45 $65,850 100.00% $65,850
$24,534 $7,280 $50,000 8 46 $78,396 100.00% $78,396 $27,104 $8,667 $50,000 9 47
$91,916 100.00% $91,916 $29,489 $10,161 $50,000 10 48 $106,485 100.00% $106,485
$31,702 $11,772 $50,000 11 49 $122,186 100.00% $122,186 $33,756 $13,508 $50,000
12 50 $139,105 100.00% $139,105 $35,661 $15,378 $50,000 13 51 $157,338 100.00%
$157,338 $37,430 $17,394 $50,000 14 52 $176,986 100.00% $176,986 $39,071 $19,566
$50,000 15 53 $198,159 100.00% $198,159 $40,594 $21,907 $50,000 16 54 $220,977
100.00% $220,977 $42,007 $24,429 $50,000 17 55 $245,565 100.00% $245,565 $43,318
$27,147 $50,000 18 56 $272,063 100.00% $272,063 $44,535 $30,077 $50,000 19 57
$300,617 100.00% $300,617 $45,664 $33,233 $50,000 20 58 $331,389 100.00%
$331,389 $46,712 $36,635 $50,000 21 59 $364,549 100.00% $364,549 $47,684 $40,301
$50,000 22 60 $400,284 100.00% $400,284 $48,587 $44,252 $50,000 23 61 $438,792
100.00% $438,792 $49,424 $48,509 $50,000 24 62 $452,282 100.00% $452,282 $50,000
$50,000 $50,000

 

1Payments commence at Normal Retirement Age. Refer to Section 2.2 for Early
Termination and Section 2.4 for Change of Control.



2Payments commence at Termination of Employment. Refer to Section 2.3 for
Disability.

 



 14

 

